 


109 HR 2909 IH: To reduce temporarily the duty on formulated product KROVAR IDF.
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2909 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. Bishop of Georgia introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To reduce temporarily the duty on formulated product KROVAR IDF. 
 
 
1.Formulated product KROVAR I DF  
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.05.94Formulated product KROVAR I DF containing active ingredients: [5-bromo-3- sec-butyl-6- methyluracil] (a.k.a. bromacil) and [3-(3,4- dichlorophenyl) 1,1-dimethylurea] (a.k.a. diuron) and application adjuvants. (CAS Nos. 330-54-1 and 314-40-9) (provided for in subheading 3808.30.15)2.5%No changeNo changeOn or before 12/31/2008 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the dateof enactment of this Act.  
 
